Dismiss and Opinion Filed October 2, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-13-01153-CV

                JORGE FRANCISCO LOPEZ, M.D. AND COLUMBIA
              HOSPITAL AT MEDICAL CITY DALLAS SUBSIDIARY, L.P.
               D/B/A MEDICAL CITY DALLAS HOSPITAL, Appellants
                                    V.
                    MARTHA AND FELIX SALAZAR, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14349-H

                           MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                     Opinion Per Curiam
       The Court has before it appellants’ September 20, 2013 joint unopposed motion to

dismiss appeal. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P.

42.1(a)(1).




       1301153F.P05                                                      PER CURIAM
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

JORGE FRANCISCO LOPEZ, M.D. AND                 On Appeal from the 95th Judicial District
COLUMBIA HOSPITAL AT MEDICAL                    Court, Dallas County, Texas
CITY DALLAS SUBSIDIARY, L.P. D/B/A              Trial Court Cause No. DC-12-14349-H.
MEDICAL CITY DALLAS HOSPITAL,                   Opinion delivered Per Curiam. Justices
Appellants                                      FitzGerald, Francis and Myers sitting for the
                                                Court.
No. 05-13-01153-CV       V.

MARTHA AND FELIX SALAZAR,
Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees MARTHA AND FELIX SALAZAR recover their costs
of this appeal from appellants JORGE FRANCISCO LOPEZ, M.D. AND COLUMBIA
HOSPITAL AT MEDICAL CITY DALLAS SUBSIDIARY, L.P. D/B/A MEDICAL CITY
DALLAS HOSPITAL.


Judgment entered October 2, 2013




                                                /Kerry P. FitzGerald/
                                                KERRY P. FITZGERALD
                                                JUSTICE




                                          –2–